Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Shrestha Jay on 26 January 2021.

IN THE CLAIMS:
1. (Currently Amended) A recombinant polynucleotide comprising a heterologous regulatory element operably linked to a polynucleotide selected from the group consisting of:
(a)    a polynucleotide encoding a polypeptide comprising an amino acid sequence having at least 98% sequence identity to SEQ ID NO:2;
(b)    a polynucleotide encoding a polypeptide comprising the amino acid sequence of SEQ ID NO:2; and
(c)    a polynucleotide comprising the nucleotide sequence of SEQ ID NO:1[[;]]


comprising a heterologous signal sequence or a transit sequence operably linked to a polypeptide selected from the group consisting of:
(a)    a polypeptide comprising an amino acid sequence having at least 98% sequence identity to SEQ ID NO: 2; and
(b)    a polypeptide comprising the amino acid sequence of SEQ ID NO: 2;


13.    (Currently Amended) An agricultural composition comprising the recombinant polypeptide of claim 11.

16.    (Currently Amended) A method for controlling a lepidopteran pest population, the method comprising contacting said population with a pesticidally-effective amount of the recombinant polypeptide of claim 11.

17.    (Currently Amended) A method for killing a lepidopteran pest, the method comprising contacting said pest with[[,]] or feeding to said pest[[,]] a pesticidally-effective amount of the recombinant polypeptide of claim 11.

18.    (Currently Amended) A method for protecting a plant from a lepidopteran pest, the method comprising transforming the plant with the recombinant polynucleotide of claim 1 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 8:30 am - 5:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  
The central fax number for official correspondence is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662